Title: To Alexander Hamilton from James McHenry, 19 November 1791
From: McHenry, James
To: Hamilton, Alexander



Annapolis 19th Novr. 1791.
My dear Sir.

Since taking my seat in the Senate, which I have done more in conformity with your opinion than my own, I have used the opportunity it affords of conversing with Mr. Wm. Perry the gentleman I mentioned to you when in Philada. as a person well qualified for Auditor, and have discovered that had he been appointed he would not have refused. I have two reasons for telling you this now. That you may keep him in mind should such a vacancy occur as one that may be fully relied on. That you may also know that beside his being independent or wealthy, he exerted his whole influence to establish our government, continues to exert it for its daily preservation, and possesses a large share of public confidence, especially on the eastern shore where he resides & for which he is a Senator, circumstances which might render him ⟨pe⟩culiarly proper for an officer in the excise ⟨in⟩ case of a new arrangement of the system.
An opinion prevails in our house of ⟨del⟩gates that our constitution wants mending and ⟨now⟩ Mercer Pinkney & Craik are to lead in the business. They do not venture I mean the two first for the last is rather federal, to expose their true reason tho’ they have not been able to conceal it. I cannot tell how the project may terminate but I like our constitution as it stands and trust the people having heretofore found it a good one will not easily be brought to any radical alterations.
Adieu.
James McHenry
